Case 2:18-cv-00304-RFB-BNW Document 247-8 Filed 09/15/21 Page 1 of 2




                     Exhibit 8
       Case 2:18-cv-00304-RFB-BNW Document 247-8 Filed 09/15/21 Page 2 of 2


Curriculum Vitae                                      Kevin B. Kirkendall, MBA, CPA-CGMA, CFE

POSITION
Principal, Kirkendall Consulting Group, L.L.C.


EDUCATION
Masters of Business Administration – Idaho State University, 1995
Bachelor of Accounting – Utah State University, 1994
Associates of Accounting – Brigham Young University – Idaho, 1992


PROFESSIONAL DESIGNATIONS
Certified Public Accountant (CPA)
Certified Fraud Examiner (CFE)


PROFESSIONAL AFFILIATIONS
American Academy of Economic and Financial Experts (AAEFE)
National Association of Forensic Economics (NAFE)
Association of Certified Fraud Examiners (ACFE)
Collegium of Pecuniary Damages Experts – Assistant Secretary (CPDE)
Nevada State Bar; Fee Dispute Arbitrator
Nevada State Bar; Fee Dispute Mediator


BUSINESS HISTORY
Kirkendall Consulting Group, L.L.C. (Las Vegas): Principal (2000 - current)
Main Stuart & Co. (Las Vegas): Director – Litigation Support/Business Valuation Services
(1998 - 2000)
PricewaterhouseCoopers LLP (Las Vegas/Phoenix): Senior Associate – Litigation Support Services
(1996–1998)
Piercy, Bowler, Taylor & Kern (Las Vegas): Associate 1995

Nevada CLE Course Authored and Taught
Hedonic Damages in Personal Injury and Wrongful Death
Economic Damages in Commercial Litigation
Economic Damages in Personal Injury and Wrongful Death
The Use of Financial Statements in Litigation




             1522 WEST WARM SPRINGS ROAD • HENDERSON, NEVADA 89014 • T. 702.313.1560 • F. 702.313.1617
